Citation Nr: 1453732	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  09-35 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease, to include entitlement to a separate compensable rating for left knee instability.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1950 to February 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2010, September 2011, April 2012, and May 2013, the Board remanded the Veteran's claim for TDIU for further development.  The claim for increased initial rating for left knee degenerative joint disease was also remanded in May 2013 for further development.  The case has returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's left knee degenerative joint disease is manifested by full extension and flexion limited to no less than 110 degrees, with no objective evidence of instability or subluxation of the left knee. 

2.  The Veteran as likely as not is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2014).

2.  The requirements for establishing entitlement to a TDIU on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2014).  Compliant notice was provided in a July 2008 letter. 

In regard to entitlement to an increased initial rating for left knee degenerative joint disease, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.

The record also reflects that VA made reasonable efforts to obtain relevant records. The record includes the Veteran's service treatment records (STRs), private treatment records, VA treatment records, VA examination reports, and private vocational reviews.  While the record indicates the Veteran currently receives benefits from the Social Security Administration (SSA), the Board notes that the Veteran reported last working in 2000, at which point he was approximately 68 years old.  He is currently 82 years old.  The Veteran has not reported and the record does not reflect that his SSA benefits are for any reason other than age.  Moreover, as the Veteran has been represented by his present attorney for several years, it is unlikely that she would have failed to request VA to obtain such records in conjunction with the Veteran's claim for TDIU if SSA disability records existed.  See Overton v. Nicholson, 20 Vet. App. 427, 20 Vet. App. at 438 (representation by counsel does not alleviate VA's duty to provide compliant notice, but it is a factor to consider when determining whether a claimant had a meaningful opportunity to participate effectively in the processing of her claim).  Thus, the Board finds that a remand of this appeal to attempt to obtain SSA records is not warranted.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board notes that actions requested in the prior remands have been undertaken. Specifically, VA examinations were conducted and the TDIU claim was submitted to the Director of Compensation and Pension Service for extraschedular consideration.  Additionally, the RO issued a statement of the case (SOC) addressing the matter of entitlement to an increased initial rating for left knee degenerative joint disease and subsequently issued a supplemental statement of the case addressing the Veteran's claim for TDIU.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not suggested the existence of any additional pertinent evidence not yet received. Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Left Knee Degenerative Joint Disease

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014). Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Veteran is service-connected for left knee degenerative joint disease with an evaluation of 10 percent effective November 26, 2007.  The Veteran's degenerative joint disease of the left knee is rated under Diagnostic Code 5261-5010.  The Veteran contends that a higher rating, to include a separate compensable rating for left knee instability, is warranted.

Diagnostic Code 5010 pertains to traumatic arthritis and indicates that the condition is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved. 

Limitation of flexion of the knee warrants a 30 percent rating for limitation to 15 degrees, a 20 percent rating for limitation to 30 degrees, and a 10 percent rating for limitation to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014). 

Limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, a 20 percent rating for limitation to 15 degrees, and a 10 percent rating for limitation to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014). 

The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint. VAOPGCPREC 9-2004.

Service connection for the Veteran's left knee degenerative joint disease was established effective November 26, 2007.  

At an August 2006 VA examination of the left knee, the Veteran's extension was 0 degrees and his flexion was 120 degrees.  The Veteran reported pain with motion and generalized tenderness over his knee.  No laxity was appreciated.

At the July 2010 VA examination of the left knee, the Veteran showed flexion of 110 degrees and extension of 0 degrees.  The examiner noted that range of motion was limited by pain, but there was no instability.

At the December 2011 VA examination of the left knee, the Veteran reported flare-ups that impact the function of his knee and/or lower leg.  Flexion of the left knee was 110 degrees and extension was 0 degrees.  There was no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test range of motion resulted in the same flexion and extension. Anterior instability (Lachman test), posterior instability (posterior drawer test), and medial-lateral instability testing all were normal for the left knee.  The examiner also noted there was no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran had no meniscal conditions or surgical procedures for meniscal conditions, joint replacement, or arthroscopic or other knee surgery.  It was noted that the Veteran used a wheelchair occasionally and a cane constantly due to back and bilateral knee pains and bilateral knee soft brace for support.  Degenerative or traumatic arthritis was documented.

Upon review of the evidence of record, the Board finds the preponderance of the evidence is against the claim for a rating in excess of 10 percent for left knee degenerative joint disease.  At no point during the time period under review has either left knee flexion or extension been limited to a compensable degree.  Indeed, the Veteran's extension has been shown to be full during the course of the claim, and flexion has not been limited to even a compensable degree.  Thus, even considering the Veteran's subjective complaints and the functional limitations, none of the evidence of record shows limitation consistent with higher or separate ratings under Diagnostic Codes 5260 and 5261. 

The Board has also considered whether a separate rating could be assigned under Diagnostic Code 5257.  The evidence does not show instability of the left knee.  Although the 2011 examination noted the Veteran uses a cane for stability and had an abnormal gait, such was noted to be due to the leg length discrepancy on the right resulting in his being unstable when he walks.  Objective testing for instability of the left knee, however, revealed no instability in the left knee, and there was no evidence or history of recurrent patellar subluxation or dislocation.  Accordingly, as the examination findings specifically reflect that the left knee is stable, a separate compensable rating is not warranted under Diagnostic Code 5257.

Finally, the Board has considered whether any other Diagnostic Codes would warrant a higher evaluation than the 10 percent rating presently assigned.  However, in the absence of evidence of ankylosis or dislocated semilunar cartilage, evaluation of the disability under Diagnostic Code 5256 or 5258 is not warranted.  The Board notes the Veteran is already in receipt of a separate rating under Diagnostic Code 5262 for residual fracture of the left tibia and fibula; however, this disability is not on appeal, and all left knee symptoms present have been considered in the current decision for his degenerative joint disease.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for left knee degenerative joint disease.

Other Considerations

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, including left knee limitation of motion, flare ups, and pain on movement, and provide for more severe symptoms than currently shown by the evidence.  For disabilities of the joints, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation for limitation of extension is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

III.  TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Here, the Veteran is currently service-connected for right knee internal derangement with loose foreign bodies and residual leg shortening status post open reduction internal fixation of the tibia and femur, rated as 30 percent disabling; degenerative changes of the lumbar spine, rated as 20 percent disabling; left knee degenerative joint disease, rated as 10 percent disabling; and residuals of fracture of the left tibia and fibula rated as 0 percent disabling.  His combined disability rating is 50 percent.  As the Veteran does not have one service-connected disability ratable at 60 percent or more, or a combined disability rating of 70 percent or more, he does not meet the schedular criteria for a TDIU, and a TDIU on a schedular basis is not warranted.  38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for a TDIU on an extraschedular basis, it is necessary that the record reflect some factor which places the case in a different category than other veterans with equal rating of disability.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability    rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The Veteran's claim was forwarded to the Director of VA's Compensation and Pension (C&P) Service for extraschedular consideration.  In March 2013, the Director determined entitlement to TDIU benefits on an extraschedular basis was not established.  The Board may now review the decision of the Director of C&P Service with regard to entitlement to a TDIU under 38 C.F.R. § 4.16(b) and make an independent determination on this matter.  See Anderson v. Shinseki, 22 Vet. App. 423 (2008).

The Veteran has been unemployed since 2000.  From 1994 to 2000, the Veteran bought and sold real estate on a self-employed basis.  Prior to that, he worked as a mail carrier for the United States Postal Service, motel manager, and restaurant manager.  

An October 2011 opinion from a private certified vocational evaluation specialist determined that the Veteran is unemployable due to his service-connected disabilities.  The specialist reviewed the Veteran's claim file and conducted a telephone interview with the Veteran.  His rationale is that because of the Veteran's limitations in the amount of standing, sitting and walking he is able to perform, he would be unable     to return to his past employment as a restaurant or motel manager.  The specialist determined he is also limited in his ability to sell real estate secondary to his limitation in showing properties calling for climbing stairs and meeting potential buyers.  The specialist determined there will be days when he is unable to work      due to his flare-ups and he is unable to perform sedentary work due to his need to  alternate between standing, sitting and walking.  He noted that the Veteran became unemployable on August 23, 2006.  In July 2012, a different private vocational rehabilitation consultant also determined that the Veteran has been unable to secure  or follow substantial gainful employment as a result of his service-connected disabilities since his 2006 VA examination.

The Veteran was afforded a VA examination in December 2011.  The examiner determined that each of the Veteran's service-connected disabilities alone did not render the Veteran unable to perform sedentary work.  However, the VA examiner noted that limitation to sedentary employment is due to concomitant back and bilateral knee disabilities.

After a review of the evidence of record and resolving all doubt in favor of the Veteran, the Board concludes that the combined effects of the Veteran's service-connected disabilities as likely as not prevent him from securing or following substantially gainful employment, without regard to his age or nonservice-connected disabilities.  Accordingly, entitlement to a TDIU on an extraschedular basis is warranted.


ORDER

A disability rating in excess of 10 percent for degenerative joint disease of the left knee is denied.

Entitlement to a TDIU on an extraschedular basis is granted.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


